ACCEPTED
                                                                                                                   121400109
                                                                                                  TWELFTH COURT OF APPEALS
                                                                                                               TYLER, TEXAS
                                                                                                         4/13/2015 7:44:29 PM
                                                                                                                 CATHY LUSK
                                                                                                                       CLERK

                                          CAUSE NO. 12-14-00109-CR

BRANDON MEDFORD                                                            IN THE
                                                                                         FILED IN
                                                                                  12th COURT OF APPEALS
VS.                                                                         TWELFTH COURT
                                                                                       TYLER, TEXAS
                                                                                  4/13/2015 7:44:29 PM
THE STATE OF TEXAS                                                          OF APPEALS
                                                                                       CATHY S. LUSK
                                                                                           Clerk


                                                  MOTION TO

                                EXTEND TIME TO FILE APPELLANTS PRO SE BRIEF

TO THE HONORABLE JUSTICES OF THE SAID COURT:

 Now comes Appellant in the above styled and numbered cause, and moves this court to grant an
extension of time to file appellants pro se brief, pursuant to Rule 38.6 of the Texas Rules of Appellants
Procedure, and for good cause shows the following:

      1.    The case is on appeal from the 114th Judicial District Court of Smith County, Texas.
      2.    The case below was styled State v. Brandon Medford and numbers 114-1087-12.
      3.    Appellant was convicted of Indecency with a Child.
      4.    Appellant was assessed a sentence of eight years confinement in the Texas Department of
            Criminal Justice – Institutional Division.
      5.    Notice of appeal was given on April 22, 2014.
      6.    The clerk’s record was filed on April 30, 2014; the Reporters Record was filed on August 15,
            2014.
      7.    The Appellants Brief was filed December 15, 2014; The States Reply Brief was not filed and they
            waived filing one on December 17, 2014.
      8.    The Appellants Pro Se Brief is due on April 13, 2015. Appellant request the Court an extension of
            thirty (30) days,
      9.    Appellant requests an extension of time due to the following facts and circumstances. Appellant
            is pro se in this matter. The appellant has been reviewing the clerk’s record and reports record.
            Due to the length of the records made available, I need more time to prepare my pro se brief.
            The appellant is not currently incarcerated and is on bond. During the past three (3) months the
            appellant has been ill and in and out of the doctor and hospital. Pro se appellant is requesting
            the court grant an additional thirty (30) days to prepare the brief.
      10.   Appellant requests an extension of time due to the above facts and circumstances.
      11.   Appellant prays that this Court grant the Motion to Extend Time to File Appellants Brief for a
            period of thirty (30) days, and for such other and further relief as the Court may deem
            appropriate.

                                                 Respectfully Submitted,
                                                 Brandon Medford, Pro Se
                                       302 Paul Street
                                       Troup, Texas 75789

                                 CERTIFICATE OF SERVICE

  This is to certify that on April 13, 2015, a true and correct copy of the above and foregoing
document was served to Michael West, Smith County District Attorney’s Office, 100 N
Broadway, Tyler, Texas 75702, by regular mail, fax, hand delivery, or electronic filing,

Brandon Medford